EXAMINER’S AMENDMENT

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The substitute specification filed 17 February 2022 has been reviewed, found acceptable and has replaced the original specification.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with John Murtaugh on 9 March 2022.
The application has been amended as follows: 
In the Substitute Specification:
Page 3, lines 1 & 2, “a dielectric substrate,” has been deleted; line 2, “above the dielectric substrate” has been rewritten as --based on a dielectric material--; line 4, “at least one of a distance between the image guide and the substrate and” has been deleted; line 5, “disturber” has been rewritten as --perturber--.
In the Claims:
In claim 18, line 3, “substrate” has been rewritten as --material--.
Claims 18-20 are allowable over the prior art of record.
In the Title:
informal examiners amendment to better reflect the claimed invention. The amended title reads as follows: --A tunable phase shifter wherein phase shift is changed by varying a distance between an image guide and a dielectric perturber--.
Any inquiry concerning this communication should be directed to BENNY T LEE at telephone number (571) 272-1764.


/BENNY T LEE/PRIMARY EXAMINER 
ART UNIT 2843                                                                                                                                                                                                       

B. Lee